NUMBER 13-08-00162-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


PROGRESO INDEPENDENT SCHOOL DISTRICT,                                     APPELLANT,

                                            v.

ELEAZAR PEREZ, JR.,                                                         APPELLEE.


                   On Appeal from the 389th District Court
                         of Hidalgo County, Texas.


                          MEMORANDUM OPINION

                   Before Justices Yañez, Rodriguez, and Vela
                       Memorandum Opinion Per Curiam

       Appellant, Progreso Independent School District, has filed an unopposed motion to

dismiss this interlocutory appeal on grounds that the appeal has become moot.

       The Court, having considered the documents on file and appellant’s unopposed

motion to dismiss the appeal, is of the opinion that the motion should be granted. See TEX .
R. APP. P. 42.1(a). Appellant’s motion to dismiss is granted, and the appeal is hereby

DISMISSED. Pending motions, if any, are likewise DISMISSED.

       Costs are taxed against appellant. See TEX . R. APP. P. 42.1(d) ("Absent agreement

of the parties, the court will tax costs against the appellant."). Having dismissed the appeal

at appellant's request, no motion for rehearing will be entertained, and our mandate will

issue forthwith.



                                                  PER CURIAM

Memorandum Opinion delivered
and filed this the 5th day of June, 2008.




                                              2